Citation Nr: 0806291	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-10 042	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA)Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20% for 
residuals of a lumbar discectomy with degenerative joint 
disease (DJD).

2.  Entitlement to an initial rating in excess of 10% for 
right lower extremity radiculitis.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that denied a T/R, as well 
as granted service connection for residuals of a lumbar 
discectomy with DJD and granted an initial 20% rating from 
April 2004.  This appeal also arises from a December 2004 
rating action that granted service connection for right lower 
extremity radiculitis and assigned an initial 10% rating from 
April 2004.  Because the claims for higher initial ratings 
involve requests for higher ratings following the initial 
grants of service connection, the Board has characterized 
them in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).

In April 2006, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of the hearing is of 
record.

By decision of March 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's residuals of a lumbar discectomy with DJD 
are manifested by complaints of low back pain, with objective 
findings showing forward flexion to   40 degrees, extension 
to 10 degrees, normal musculature, intact motor function and 
sensation, and no fixed lower back deformity, tenderness, 
weakness, spasm, atrophy, or ankylosis on recent examination, 
and are productive of no more than moderate loss of function 
due to pain and stiffness.  

3.  The veteran's right lower extremity radiculitis is 
manifested by complaints of low back pain radiating into the 
right leg, with normal right leg musculature and movements, 
and no right leg weakness, deformity, atrophy, or sensory 
deficit shown on recent examination, and is productive of no 
more than mild incomplete sciatic nerve paralysis.

4.  The veteran's service-connected disabilities consist of 
residuals of a lumbar discectomy with DJD, rated as 20% 
disabling, and right lower extremity radiculitis, rated as 
10% disabling.

5.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for the grant of a T/R, and those disabilities are 
not shown to prevent him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20% for 
residuals of a lumbar discectomy with DJD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for an initial rating in excess of 10% for 
right lower extremity radiculitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.124a, 
Diagnostic Code 8520 (2007).

3.  The criteria for a T/R are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code (DC) under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the VA must furnish him at least 
general notice of that requirement.  Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, pre-rating May 2004 and post-rating March 2007 
RO letters collectively informed the veteran of the VA's 
responsibilities to notify and assist him in his claims, and 
to advise the RO as to whether there was medical evidence 
(such as statements from doctors and examinations containing 
clinical findings) showing treatment for his disabilities, 
and lay evidence (such as statements from people who 
witnessed his symptoms and how they affected him) 
demonstrating a worsening of disability.  Those letters also 
collectively provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that a 
disability had worsened), and the 2007 letter notified the 
veteran of what was needed to establish entitlement to a T/R 
(evidence showing that he was unable to secure and follow a 
substantially-gainful occupation because of his service-
connected disabilities).  

April 2006 and March 2007 post-rating RO letters informed the 
veteran that, if an increase in disability was found, a 
disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  The 
2007 letter also provided examples of the types of medical 
and lay evidence that the veteran may submit (or ask the VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical records, employer statements, 
and other evidence showing an increase in the disability. 
  
Thereafter, the veteran was afforded opportunities to 
respond.  The Board finds that the veteran has thus received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The 2004 and 2007 RO letters also notified the veteran that 
the VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records the VA had 
received; what records the VA was responsible for obtaining, 
to include Federal records; and the type of records that the 
VA would make reasonable efforts to get, and requested the 
veteran to furnish any evidence that he had in his possession 
that pertained to his claims.  The Board thus finds that the 
2004 and 2007 RO letters collectively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all 4 content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the initial August and December 2004 
rating actions on appeal.  However, the Board finds that, in 
this appeal, the delay in issuing the full 38 U.S.C.A. 
§ 5103(a) notice was not prejudicial to the veteran because 
it did not affect the essential fairness of the 
adjudications, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
veteran has been notified of what was needed to substantiate 
his claims, and afforded numerous opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development, comprehensive documentation, identified 
below, has been associated with the claims folder and 
considered in connection with the veteran's appeal.  After 
the 2004 and 2007 RO notice letters, the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in October 2007 (as 
reflected in the Supplemental Statement of the Case).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the December 2004 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letters of  April 2006 
and March 2007.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative and pursuant to the Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
to include obtaining available post-service VA and private 
medical records through 2007.  A copy of the initial Social 
Security Administration determination granting the veteran 
disability benefits, together with subsequent determinations 
granting continuing benefits, and extensive medical records 
underlying those determinations, have been associated with 
the claims folder.  In July 2004 and June 2007, the veteran 
was afforded comprehensive VA examinations in connection with 
his claims; these reports are of record and have been 
considered in adjudicating these claims.  A transcript of the 
veteran's April 2006 Board hearing testimony has been 
associated with the claims folder.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In June and 
September 2004 statements, the veteran reported that he had 
no additional evidence to submit in connection with his 
claims.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  In June 
2007, the VA examiner scheduled the veteran for 
electromyographic (EMG) studies to further assist in 
determining the nature and degree of severity of his low back 
and right lower extremity disabilities.  However, the veteran 
failed to cooperate and refused the EMG studies.      

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

A.  An Initial Rating in Excess of 20% for Residuals of a                                  
Lumbar Discectomy with DJD

Under the applicable criteria, 38 C.F.R. § 4.71a, DC 5243, 
pursuant to the criteria set forth in a General Rating 
Formula for Diseases and Injuries of the Spine, provides a 
20% rating for intervertebral disc syndrome (IVDS) where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than  60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40% rating requires that forward flexion of the 
thoracolumbar spine be 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50% rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100% rating requires unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to           30 degrees each are 
considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

IVDS may also be rated on the basis of the total duration of 
incapacitating episodes over a previous 12 month period.  A 
20% rating is warranted for incapacitating episodes of IVDS 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40% rating requires 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past      12 
months.  A 60% rating requires incapacitating episodes of 
IVDS having a total duration of at least 6 weeks during the 
past 12 months.  Alternatively, IVDS may be rated by 
combining under 38 C.F.R. § 4.25 (2007) separate ratings for 
its chronic orthopedic and neurologic manifestations along 
with ratings for all other disabilities, whichever method 
results in the higher rating.  For purposes of rating under 
DC 5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires treatment and bed rest 
prescribed by a physician.  

In this case, the pertinent evidence provides no basis for 
more than an initial 20% rating under DC 5243 for the 
veteran's residuals of a lumbar discectomy with DJD, as the 
clinical findings to warrant a 40% rating (forward flexion of 
the thoracolumbar spine to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months) have not been objectively demonstrated since the 
grant of service connection in 2004.

On October 2003 examination by J. H., M.D., the veteran 
denied difficulty ambulating secondary to muscle or joint 
discomfort.  Current examination of the back showed no 
tenderness.  Range of motion was intact.  There was no joint 
or muscle tenderness, erythema, or increased warmth.  

On January 2004 examination by D. P., D.O., the veteran 
stated that his chronic low back pain was fairly well 
controlled with medications.  Current neurological 
examination showed that gait was slightly abnormal.  The 
diagnoses included chronic low back pain secondary to low 
back nerve root damage.     

On early July 2004 VA examination, the veteran complained of 
constant low back pain radiating into the right leg that was 
increased with prolonged sitting, standing, and walking.  He 
stated that he could drive for short distances but not for 
long ones.  There was no history of any bladder or bowel 
functional impairment.  The veteran stated that he sometimes 
used a cane to help him walk and wore a lumbar brace, but 
currently used no walking aids or lumbar brace.  He stated 
that he could walk approximately 75 to 100 yards, and 
further, but only very slowly.  There was no history of 
unsteadiness or falls.  Although the veteran was not 
currently working, the examiner noted that his low back 
disability did not affect his daily activities.

On current examination, the veteran walked slowly, stooping 
forward and leaning toward the right side.  There was no low 
back deformity, and the back musculature was normal.  There 
was no muscle weakness or spasm.  There was mild L3-4 area 
tenderness, but no sciatic notch tenderness.  Straight leg 
raising was negative on the left and positive on the right at 
60 degrees.  Motor function was intact.  Sensory function was 
intact.  Ankle reflexes were normal.  The Babinski sign was 
negative.  Lumbosacral spine range of motion testing showed 
forward flexion to 65 degrees with pain, extension to 20 
degrees, lateral flexion to 25 degrees, and rotation to 45 
degrees.   X-rays of the lumbosacral spine revealed diffuse 
degenerative changes, with disc space narrowing throughout 
and most notably at L3-4.  The diagnosis was status post 
lumbar discectomy with DJD and moderate functional loss due 
to pain and stiffness.    

On late July 2004 examination by A. R., M.D., the veteran 
complained of axial back and right lower extremity pain that 
was worse with activity such as standing, walking, twisting, 
and lifting, and relieved by rest and medication.  He denied 
any bowel or bladder loss of control, and any other sensory 
or motor changes.  Examination showed full lumbar spine range 
of motion, negative straight leg raising, and a negative 
Patrick's test.  Strength was 5/5 in the lower extremities, 
and deep tendon reflexes were symmetrical, with no focal or 
sensory deficit.  The impressions included post spinal fusion 
syndrome, and lumbar degenerative disc disease (DDD).  

Late July 2004 lumbar spine magnetic resonance imaging (MRI) 
at the Tulsa Spine Hospital revealed degenerative and post-
surgical changes including marked disc space height loss at 
L3-4 unassociated with any significant disc protrusion or 
endplate spurring.  

On August 2004 examination by Dr. A. R., the veteran 
complained of pain that was not adequately controlled by 
medication.  He denied any other sensory or motor changes and 
bowel or bladder loss of control.  He stated that he was able 
to participate in basic activities of daily living.  On 
examination, the veteran could move his lower extremities 
with no new focal, sensory, or motor deficit.  The 
impressions included failed spinal fusion syndrome.

When seen again in October 2004 by Dr. A. R., the veteran 
reported that prescribed medication controlled his back pain 
reasonably well.  He denied any other sensory or motor 
changes and bowel or bladder loss of control.  He stated that 
he was able to participate in basic activities of daily 
living.  On examination, the veteran could move his lower 
extremities with no new focal, sensory, or motor deficit.  
The impressions included failed spinal fusion syndrome and 
lumbar DDD.  In December, the veteran reported significant 
back pain, but denied any other sensory or motor changes and 
bowel or bladder loss of control.  He stated that he was able 
to participate in basic activities of daily living.  On 
examination, the veteran could move his lower extremities 
with no new focal, sensory, or motor deficit.  The 
impressions included failed spinal fusion and post-
laminectomy syndrome.

On March 2005 examination by Dr. A. R., the veteran reported 
doing well on medication.  When seen again in April, he was 
noted to be compliant and relatively stable on his medication 
regimen.  In May, the veteran was noted to be stable on 
medication.  He was preparing to go away on a camping and 
fishing trip, and denied any other new sensory or motor 
changes and bowel or bladder loss of control.  He stated that 
he was able to participate in basic activities of daily 
living.  On examination, the veteran used a cane for 
assistance but walked fairly steadily.  He could move his 
lower extremities with no gross sensory or motor deficits.  
Lumbar spine motion was without significant difficulties or 
limitations.  The impressions included failed spinal fusion 
and lumbar DDD.  In August, medication was noted to be 
providing good pain relief.  He had no other new complaints, 
and there was no loss of control of bowels or bladder.  He 
was able to participate in the basic activities of daily 
living and function on his medications.  On examination, the 
veteran used no walking assistive devices and stood from a 
seated position with no significant difficulties or 
limitations.  The impressions included failed spinal fusion 
and lumbar DDD.  In December, medication was noted to be 
continuing to provide good pain control.  The veteran was 
noted to be planning an extended overseas trip involving a 
long airline flight, and the examiner noted that he did quite 
a lot of traveling that had not been an issue.  He reported 
that he felt so much better, and his pain was under such good 
control that he was contemplating returning to work, possibly 
in an administrative-type job.  On examination, the veteran 
used no walking assistive devices and stood from a seated 
position with no significant difficulties or limitations.  He 
was noted to be quite stable, and the impressions included 
failed spinal fusion and lumbar DDD.    
  
On April 2006 examination by Dr. A. R., the veteran reported 
no loss of control of bowels or bladder, and he was able to 
function on medication.  On examination, he used no walking 
assistive devices, although he walked a little slower and 
with a small limp, and he stood from a seated position with 
no significant difficulties or limitations.  The impressions 
included post lumbar laminectomy syndrome and lumbar DDD.    

At the April 2006 Board hearing, the veteran testified about 
the severity of his service-connected low back disability and 
how it impaired him functionally.  He stated that he could 
not sit or stand for prolonged periods, and used a cane for 
ambulation.  With respect to activities of daily living, he 
stated that he could dress himself, and perform some 
household chores such as vacuuming.  He stated that he could 
drive a car, but not for long distances.  He stated that his 
back disability caused totally incapacitating episodes 5 or 6 
times per year, and lasted from 3 to 7 days.

On July 2006 examination by Dr. A. R., the veteran was noted 
to have remained stable, and he was planning an out-of-state 
trip to attend his son's graduation.  He reported no loss of 
control of bowels or bladder, and he was able to function on 
medication and participate in activities of daily living.  On 
examination, he used no walking assistive devices, and stood 
from a seated position with no significant difficulties or 
limitations.  The impressions included lumbar DDD.  When seen 
again in October, the veteran was noted to have remained 
relatively stable.  There was no loss of control of bowels or 
bladder, and he was able to function and participate in 
activities of daily living.  On examination, he used no 
walking assistive devices, and stood from a seated position 
with no significant difficulties or limitations.  The 
impressions included lumbar DDD.  

A December 2006 lumbar spine myelogram at the Tulsa Spine 
Hospital revealed no evidence of significant anterior theca 
impingement, lateralized rootlet amputation, or significant 
spondylolisthesis.  There was postoperative change at L3-4 
with DDD and marked disc narrowing.  

On March 2007 examination by Dr. A. R., the veteran 
complained of progressively worsening pain, but was stable on 
medications and denied sensory or motor changes and 
neurogenic bowel or bladder loss of control, and he was able 
to participate in basic activities of daily living.  After 
examination, the impressions included post spinal fusion 
syndrome.    
  
On June 2007 VA examination, the veteran complained of low 
back pain that was increased with prolonged sitting, 
standing, and walking.  The examiner noted no history of 
unsteadiness, falls, bladder or bowel functional impairment, 
or periods of incapacitation prescribed by a physician during 
the last year.  The veteran walked with a cane at home, and 
took a walker when outside the home.  He stated that he could 
walk 15 to 20 yards and was able to drive.  Although the 
veteran was not currently working, the examiner noted that 
his low back disability did not affect his daily activities.  
On examination, the veteran walked with a walker stooped and 
leaning to the right side.  There was no fixed lower back 
deformity, and the musculature was normal.  There was no 
tenderness, weakness, spasm, or ankylosis, and motor function 
was intact, without any weakness or atrophy.  Sensation was 
intact, the Babinski sign was negative, and straight leg 
raising was positive.  The veteran was able to forward flex 
to 40 degrees and extend to 10 degrees with pain, but would 
not attempt lateral flexion or rotation movements.  
Lumbosacral spine  X-rays revealed diffuse disc space 
narrowing between L-3 through S-1 and degenerative changes.  
The diagnosis was status post lumbar discectomy with 
degenerative disease of the lumbosacral spine with moderate 
loss of function due to pain and stiffness, and the examiner 
opined that the veteran was able to perform a job that did 
not require bending or heavy lifting.  A July 2007 addendum 
to the examination report indicated that lumbosacral spine 
MRI revealed degenerative changes at L5-S1, L4-5, and L3-4, 
and that the veteran refused EMG studies.          
      
Received in June 2007 was a statement from the veteran's 
sister-in-law attesting to his functional disability with 
respect to his need to use a walker to ambulate, and 
inability to stand or walk for prolonged periods, or assist 
with household chores.  

Clearly, the evidence provides no basis for more than an 
initial 20% rating under DC 5243 for residuals of a lumbar 
discectomy with DJD, as there has been no evidence of the 
symptoms required for a 40% rating since the initial grant of 
service connection, i.e., forward flexion of the 
thoracolumbar spine to 30 degrees or less; favorable 
ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  The veteran has consistently demonstrated low back 
forward flexion in excess of 30 degrees from 2003 to 2007, 
and the most recent June 2007 VA examination specifically 
noted no ankylosis or periods of incapacitation prescribed by 
a physician during the last year.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness 
and fatigability has already been taken into consideration in 
the assignment of the initial 20% rating.  The July 2004 VA 
examiner commented that there was no additional limitation of 
low back motion or functional impairment during flare-ups.  
While the veteran had pain on forward flexion from 45 to 65 
degrees, the Board finds that the pain was not productive of 
significant overall functional loss, inasmuch as he 
nonetheless was able to forward flex to 65 degrees, and, 
significantly, there was no limitation due to weakness, 
fatigue, or repetitive use.  The June 2007 VA examiner 
commented that there was no additional limitation of motion 
or functional impairment during flare-ups, and the veteran 
was able to forward flex to 40 degrees with pain.  However, 
he would not attempt lateral flexion or rotation movements, 
as a result of which the 2007 examiner was unable to provide 
additional DeLuca comments because of the incomplete range of 
motion studies.  Hence, the record presents no basis for 
assignment of any higher rating based on the DeLuca factors 
alone.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's residuals of a lumbar discectomy 
with DJD have reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extraschedular basis pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The veteran's symptoms and 
clinical findings as documented in numerous medical reports 
from 2003 to 2007 do not objectively show that his low back 
disability markedly interferes with employment (i.e., beyond 
that contemplated in the assigned rating throughout this 
period), or requires frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  The July 2004 VA examiner noted that 
the veteran's last low back surgery was in 1994, and that he 
was not currently working, but that his back disability did 
not affect his daily activities.  Examinations by Dr. A. R. 
from 2004 to 2007 consistently show that the veteran was able 
to participate in the basic activities of daily living and 
function on his medications.  Following the most recent June 
2007 VA examination, the veteran's low back disability was 
diagnosed to be productive of no more than moderate loss of 
function due to pain and stiffness, and the examiner opined 
that he was able to perform a job that did not require 
bending or heavy lifting.  The Board thus finds that a 
schedular rating is adequate in this case, and concludes that 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, inasmuch as 
the factual findings do not show distinct time periods from 
2004 to 2007 where the veteran's low back disability 
exhibited symptoms that would warrant different ratings, and 
that the claim for an initial rating in excess of 20% for 
residuals of a lumbar discectomy with DJD must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

B.	An Initial Rating in Excess of 10% for Right Lower 
Extremity Radiculitis

Under the criteria of 38 C.F.R. § 4.124a, DC 8520, mild 
incomplete sciatic nerve paralysis warrants a 10% rating.  
20%, 40%, and 60% ratings require moderate, moderately 
severe, and severe (with marked muscular atrophy) incomplete 
paralysis, respectively.  An 80% rating requires complete 
paralysis of the sciatic nerve, with dangling of a foot and 
foot drop, no active movement of the muscles below the knee 
is possible, and knee flexion is weakened or (very rarely) 
lost.  

Considering the evidence of record in light of the criteria 
of DC 8520, the Board finds that the record does not support 
a rating in excess of 10% for right lower extremity 
radiculitis at any time since the initial grant of service 
connection in 2004, as the medical evidence shows no more 
than mild sciatic neuropathy.  

On October 2003 examination by Dr. J. H., the veteran denied 
difficulty ambulating secondary to muscle or joint 
discomfort.  Current examination showed no joint or muscle 
tenderness, erythema, or increased warmth.  Lower extremity 
reflexes were normal, and sensation was intact.  

On January 2004 examination by Dr. D. P., there was decreased 
strength in the right lower extremity associated with pain 
and occasional paresthesia.  Gait was slightly abnormal.  The 
diagnoses included chronic low back pain secondary to low 
back nerve root damage.     

On early July 2004 VA examination, the veteran complained of 
constant low back pain radiating into the right leg that was 
increased with prolonged sitting, standing, and walking.  He 
stated that he could drive for short distances but not for 
long ones. The veteran stated that he sometimes used a cane 
to help him walk and wore a lumbar brace, but currently used 
no walking aids or lumbar brace.  He stated that he could 
walk approximately 75 to 100 yards, and further, but only 
very slowly.  There was no history of unsteadiness or falls.  
Although the veteran was not currently working, the examiner 
noted that his low back disability did not affect his daily 
activities.

On current examination, the veteran walked slowly, stooping 
forward and leaning toward the right side.  There was no 
muscle weakness or spasm.   Straight leg raising was negative 
on the left and positive on the right at 60 degrees.  Motor 
function was intact.  Patellar reflexes were hypoactive on 
the right and normal on the left.  Sensory function was 
intact.  Ankle reflexes were normal.  The Babinski sign was 
negative.  The diagnosis was status post lumbar discectomy 
with DJD and moderate functional loss due to pain and 
stiffness.    

On late July 2004 examination by A. R., M.D., the veteran 
complained of axial back and right lower extremity pain that 
was worse with activity such as standing, walking, twisting, 
and lifting, and relieved by rest and medication.  He denied 
any bowel or bladder loss of control, and any other sensory 
or motor changes.  Examination showed negative straight leg 
raising and a negative Patrick's test.  Strength was 5/5 in 
the lower extremities, and deep tendon reflexes were 
symmetrical, with no focal or sensory deficit.  The 
impressions included left (sic) lower extremity radiculitis.  

On August 2004 examination by Dr. A. R., the veteran 
complained of pain that was not adequately controlled by 
medication.  He denied any other sensory or motor changes.  
He stated that he was able to participate in basic activities 
of daily living.  On examination, the veteran could move his 
lower extremities with no new focal, sensory, or motor 
deficit.  The impressions included right lower extremity 
neuropathic pain.

When seen again in October 204 by Dr. A. R., the veteran 
denied any other sensory or motor changes.  He stated that he 
was able to participate in basic activities of daily living.  
On examination, the veteran could move his lower extremities 
with no new focal, sensory, or motor deficit.  The 
impressions included bilateral lower extremity radiculitis.  
In December, the veteran reported significant leg pain, but 
denied any other sensory or motor changes.  He stated that he 
was able to participate in basic activities of daily living.  
On examination, the veteran could move his lower extremities 
with no new focal, sensory, or motor deficit.  The 
impressions included lumbar sciatica.
  
On March 2005 examination by Dr. A. R., the veteran reported 
doing well on medication.  When seen again in May, the 
veteran was noted to be stable on medication.  He was 
preparing to go away on a camping and fishing trip, and 
denied any other new sensory or motor changes.  He stated 
that he was able to participate in basic activities of daily 
living.  On examination, the veteran used a cane for 
assistance but walked fairly steadily.  He could move his 
lower extremities with no gross sensory or motor deficits.  
The impressions included lumbar sciatica.  In August, 
medication was noted to be providing good pain relief.  He 
had no other new complaints.  He was able to participate in 
the basic activities of daily living and function on his 
medications.  On examination, the veteran used no walking 
assistive devices, and he could move his lower extremities 
with no gross sensory or motor deficits.  The impressions 
included lumbar sciatica.  In December 2005, medication was 
noted to be continuing to provide good pain control.  The 
veteran was noted to be planning an extended overseas trip 
involving a long airline flight, and the examiner noted that 
he did quite a lot of traveling that had not been an issue.  
He reported that he felt so much better, and his pain was 
under such good control that he was contemplating returning 
to work, possibly in an administrative-type job.  On 
examination, the veteran used no walking assistive devices.  
He moved the lower extremities with no new gross motor or 
sensory deficits.  He was noted to be quite stable, and the 
impressions included lower extremity radiculopathy.

On April 2006 examination by Dr. A. R., the veteran 
complained of increasing lower extremity pain and increased 
lower extremity radiculopathy with increased activity or 
prolonged walking or standing, but he was able to function on 
medication.  On examination, he used no walking assistive 
devices, although he walked a little slower and with a small 
limp, and he moved the lower extremities with no new gross 
motor or sensory deficits.  The impressions included lower 
extremity radiculopathy.    

At the April 2006 Board hearing, the veteran testified about 
the severity of his service-connected right lower extremity 
disability and how it impaired him functionally.  With 
respect to activities of daily living, he stated that he 
could dress himself, and perform some household chores such 
as vacuuming.  He stated that he could drive a car, but not 
for long distances.    

On July 2006 examination by Dr. A. R., prescribed medications 
were noted to be helping the veteran's lower extremity pain.  
He was noted to have remained stable, and was planning an 
out-of-state trip to attend his son's graduation.  He was 
able to function on medication and participate in activities 
of daily living.  On examination, he used no walking 
assistive devices, and moved his lower extremities with no 
new gross motor or sensory deficits.  The impressions 
included lower extremity radiculopathy.  When seen again in 
October, the veteran was noted to have remained relatively 
stable, and he was able to function and participate in 
activities of daily living.  On examination, he used no 
walking assistive devices, and moved the lower extremities 
with no new gross motor or sensory deficits.  The impressions 
included lower extremity radiculopathy.    

On March 2007 examination by Dr. A. R., the veteran 
complained of progressively worsening pain, but was stable on 
medications and denied sensory or motor changes, and he was 
able to participate in basic activities of daily living.  On 
examination, he moved the lower extremities with no new focal 
sensory or motor deficit, and the impressions included lower 
extremity radiculopathy.    

On June 2007 VA examination, the veteran complained right leg 
and foot numbness at times.  The examiner noted no history of 
unsteadiness or falls.  The veteran walked with a cane at 
home, and took a walker when outside the home.  He stated 
that he could walk 15 to 20 yards and was able to drive.  On 
examination, the veteran walked with a walker stooped and 
leaning to the right side.  Motor function was intact, 
without any weakness or atrophy.  The patellar reflex was 
diminished on the right and normal on the left.  Sensation 
was intact, and straight leg raising was positive.  There was 
no right leg weakness or deformity, and the musculature 
appeared normal, without any weakness or atrophy.  There was 
no sensory deficit, and right leg movements were within 
normal limits.  The diagnosis was status post lumbar 
discectomy with degenerative disease of the lumbosacral spine 
with moderate loss of function due to pain and stiffness, and 
the examiner opined that the veteran was able to perform a 
job that did not require bending or heavy lifting.  A July 
2007 addendum to the examination report indicated that the 
veteran refused EMG studies.          
      
Received in June 2007 was a statement from the veteran's 
sister-in-law attesting to his functional disability with 
respect to his need to use a walker to ambulate, and 
inability to stand or walk for prolonged periods, or assist 
with household chores.  

Clearly, the evidence provides no basis for more than an 
initial 10% rating under DC 8520 for right lower extremity 
radiculitis, as there has been no evidence of the symptoms 
required for a 20% rating since the initial grant of service 
connection, i.e., moderate incomplete paralysis.  In this 
regard, the Board notes that the most recent 2007 VA 
examination showed no right leg weakness, deformity, atrophy, 
or sensory deficit, and right leg musculature and movements 
were normal.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's right lower extremity radiculitis 
has reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in numerous medical reports from 2003 to 2007 
do not objectively show that his right lower extremity 
radiculitis markedly interferes with employment (i.e., beyond 
that contemplated in the assigned rating throughout this 
period), or requires frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  On the most recent 2007 VA examination, 
the examiner opined that the veteran was able to perform a 
job that did not require bending or heavy lifting.  The Board 
thus finds that a schedular rating is adequate in this case, 
and concludes that the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227. 

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, inasmuch as 
the factual findings do not show distinct time periods from 
2004 to 2007 where the veteran's right lower extremity 
radiculitis exhibited symptoms that would warrant different 
ratings, and that the claim for an initial rating in excess 
of 10% for right lower extremity radiculitis must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  A T/R

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.         §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's service-connected disabilities 
consist of residuals of a lumbar discectomy with DJD, rated 
as 20% disabling, and right lower extremity radiculitis, 
rated as 10% disabling.  The combined rating of 30% clearly 
does not meet the minimum percentage requirements for a T/R 
under 38 C.F.R. § 4.16(a).  

However, even when these percentage requirements are not met, 
a T/R on an extraschedular basis may nonetheless be granted 
in exceptional cases when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to age or to 
the impairment resulting from non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's 2 service-connected disabilities alone prevent him 
from securing and following any substantially-gainful 
employment.  Rather, a review of the comprehensive medical 
records from 2004 to 2007 and the veteran's 2006 Board 
hearing testimony shows that he is capable of performing the 
physical and mental acts required by employment.  

Although the veteran was noted to be not currently working on 
July 2004 VA examination, there was no indication that his 
service-connected disabilities were responsible for this, and 
the examiner specifically noted that his low back disability 
did not affect his daily activities.  Examinations by Dr. A. 
R. from 2004 to 2007 consistently show that the veteran was 
able to participate in the basic activities of daily living 
and function on his medications.  On examination in April 
2005, the veteran reported that he had attempted to work 
recently, but was unable to perform the duties required of an 
administrative-type job; there was no indication that his 
service-connected disabilities were responsible for his 
inability to work at this job.  When seen again in May 2005, 
he was noted to be preparing to go away on a camping and 
fishing trip.  In December 2005, the veteran was noted to be 
planning an extended overseas trip involving a long airline 
flight, and the examiner noted that he did quite a lot of 
traveling that had not been an issue.  He reported that he 
felt so much better, and his pain was under such good control 
that he was contemplating returning to work, possibly in an 
administrative-type job.    

At the April 2006 Board hearing, the veteran testified about 
the severity of his service-connected disabilities and how 
they impaired him functionally.  He stated that he could not 
sit or stand for prolonged periods, and that he last worked 
in 2003 in a supervisory administrative office job.  With 
respect to activities of daily living, he stated that he 
could dress himself, and perform some household chores such 
as vacuuming, and that he could drive a car, but not for long 
distances.    

On July 2006 examination by Dr. A. R., the veteran was noted 
to have remained stable, and he was planning an out-of-state 
trip to attend his son's graduation.  He was able to function 
on medication and participate in activities of daily living.  
In March 2007, the veteran was noted to be stable on 
medication and able to participate in basic activities of 
daily living.  

In April 2007, the veteran reported having completed 4 years 
of high school education, and he had a GED certificate.  He 
stated that he worked on a part-time basis from 1998 until 
September 2000, when he quit, and again worked in 2003 in a 
supervisory administrative job. 

On June 2007 VA examination, the veteran was noted to be not 
currently working, but the examiner noted that his low back 
disability did not affect his daily activities.  After 
examination, the diagnosis was status post lumbar discectomy 
with degenerative disease of the lumbosacral spine with 
moderate loss of function due to pain and stiffness, and the 
examiner opined that the veteran was able to perform a job 
that did not require bending or heavy lifting.            
      
Received in June 2007 was a statement from the veteran's 
sister-in-law attesting to his functional disability with 
respect to his need to use a walker to ambulate, and 
inability to stand or walk for prolonged periods, or assist 
with household chores.  

On that record, the Board concludes that the veteran's low 
back and right lower extremity symptoms, education, and 
previous work experience do not currently preclude 
employability, and that the criteria for invoking the 
procedures of            38 C.F.R. 4.16 (b) for assignment of 
a T/R on an extraschedular basis are not met.  See Bagwell, 9 
Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 
Vet. App. at 227.  While the veteran's residuals of a lumbar 
discectomy with DJD and right lower extremity radiculitis are 
manifested by complaints of low back pain radiating into the 
right leg, private examinations from 2004 to 2007 
consistently show that the veteran was able to participate in 
activities of daily living, function on his medications, and 
travel for prolonged distances, and recent 2007 objective 
findings show that his 2 service-connected disabilities are 
productive of no more than moderate loss of function due to 
pain and stiffness, and mild incomplete sciatic nerve 
paralysis.  Significantly, the most recent VA examiner 
concluded that the veteran was able to perform a job that did 
not require bending or heavy lifting, and there are no 
medical opinions in the record indicating that his service-
connected disabilities preclude gainful employment.  

For all the foregoing reasons, the Board finds that the claim 
for a T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

An initial rating in excess of 20% for residuals of a lumbar 
discectomy with DJD is denied.

An initial rating in excess of 10% for right lower extremity 
radiculitis is denied. 

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


